Citation Nr: 1634414	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-36 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include as due to in-service herbicide exposure.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for muscular atrophy.

5. Entitlement to a compensable evaluation for bilateral hearing loss.

6. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

7. Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or housebound status.

8. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968 and from March 2003 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before a VA Decision Review Officer (DRO) at a February 2014 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In February 2016, the Veteran's representative submitted a CD containing a number of medical records.  However, this CD was damaged, and the scanning facility was unable to scan the documents into the electronic claims file.  In April 2016, the Board informed both the Veteran and his representative of this inability to scan the additional medical evidence and provided information as to his right for the Agency of Original Jurisdiction (AOJ) to review any newly submitted evidence in the first instance as well as his option to waive this right to allow the Board to consider the evidence.  See generally 38 C.F.R. § 20.1304(c) (2015).  This notice informed the Veteran and his representative that, if no response was received within 45 days, the Board will remand the appeal to the AOJ.  While the additional evidence was resubmitted and associated with the electronic claims file in May 2016, no waiver of AOJ review was provided.  As such, a remand is necessary to allow the AOJ to review the newly submitted evidence in the first instance.  See 38 C.F.R. § 20.1304(c).

As a final note, the Veteran's representative asserted in a January 2016 substantive appeal that the Veteran's service-connected PTSD has increased in severity since his last VA examination.  As such, on remand, the Veteran should be provided a new VA examination to address the nature and severity of his PTSD.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records which may be absent from the virtual claims file.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Following completion of the above, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The entire claims file, to include all VBMS records, must be reviewed by the examiner in conjunction with the examination.  The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's current service-connected psychiatric disability.  The examination report should include a full psychiatric diagnostic assessment, and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should also specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability.

3. The Veteran is hereby notified that it is his responsibility to report for the examination and to be cooperative in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation should be associated with the file including the notice provided to the Veteran at his last known address and whether such notice was returned as undeliverable.

4. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, implement corrective procedures at once.

5. After completing any other development deemed necessary, readjudicate the Veteran's complete appeal based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




